Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
• This action is in response to the claim amendments and remarks submitted by Applicant on October 28, 2021.
• Claims 1, 8, 10, and 15 are amended by Applicant.
• Claims 3-4, 6-7, 12-14, 17 and 20 are cancelled by Applicant.
• Claims 1-2, 5, 8-11, 15-16, 18-19 and 21 are pending and have been examined.

Allowable Subject Matter
Claims 1-2, 5, 8-11, 15-16, 18-19 and 21 are allowed.

Reasons for Allowance
The following is the examiner's statement of reasons for allowance:
As discussed below regarding the Examiner’s analysis of the claims under 101, although the claims are directed to an abstract idea, the additional claim limitations when analyzed separately and as a whole integrate the abstract idea into a practical application. Accordingly, the 101 rejections have been withdrawn.  
The Independent claims as amended are directed to a method (claim 1), a system (claim 10) and a {non-transitory} computer readable storage medium (claim 15) See e.g., “Examiner’s Note” Non Final Rejection, dated August 23, 2021 pg. 5. Accordingly, on its 
Under Step 2A, Prong One, claims 1, 10, and 15 recite, in part, a computer readable storage medium comprising computer executable instructions which, when executed by a processor, direct the processor to: receive a first payment request for a transaction from a wearable device at a point of sale device that does not maintain an internal counter for unverified transactions; communicate with an issuer to request authorization of the first payment request; receive an indication of refusal of the first payment request for the transaction from the issuer, wherein the indication of refusal of the first payment request for the transaction is provided by the issuer when verification of a user is required, wherein the issuer determines that verification of the user is required based on a comparison of data stored at the issuer relating to the wearable device and a threshold, wherein the stored data at the issuer relating to the wearable device includes a number of unverified transactions or a value of unverified transactions, wherein the stored data at the issuer are reset based on successful verification of the user; in response to the indication of the refusal of the first payment request, store information related to the wearable device that is associated with the refused transaction, wherein the information related to the wearable device comprises a primary account number (PAN); receive a second payment request; determine whether the second payment request is from the wearable device for which information is stored, wherein the determining whether the second payment request is from the wearable device for which information is stored comprises checking whether the second payment request comprises the PAN; request verification from a user if it is determined that the second payment request is from the wearable device for which the information of the PAN is stored; receive verification information from the user; and MCI-008EP-US-Response46Docket No. MCI-008EP-US Serial No. 16/110,109 communicate with the issuer to request authorization of the second payment request, including user verification data. 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Verifying a user associated with a payment device recites commercial or legal interactions; and if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial or legal interactions, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
However, under Step 2A, Prong Two of the 2019 PEG, the judicial exception is integrated into a practical application. In particular, in consideration of the amended claim limitations and Applicant’s Remarks dated October 28, 2021, the claims as amended recite limitations which go beyond mere insignificant extra-solution activity, for example {receiving} a first payment request for a transaction from a wearable device at a point of sale device that does not maintain an internal counter for unverified transactions; {communicating} with an issuer to request authorization of the first payment request; {receiving} an indication of refusal of the first payment request for the transaction from the issuer, wherein the indication of refusal of the first payment request for the transaction is provided by the issuer when verification of a user is required, wherein the issuer determines that verification of the user is required based on a comparison of data stored at the issuer relating to the wearable device and a threshold, wherein the stored data at the issuer relating to the wearable device includes a number of unverified transactions or a value of unverified transactions, wherein the stored data at the issuer are reset based on successful verification of the user.
Therefore, limitations such as the above, e.g., {communicating} with an issuer to request authorization of the first payment request; {receiving} an indication of refusal of the first payment request for the transaction from the issuer, wherein the indication of refusal of the first payment request for the transaction is provided by the issuer when verification of a user is required, wherein {…} the issuer determines that verification of the user is required based on a comparison of data stored at the issuer relating to the wearable device and a threshold, wherein the stored data at the issuer relating to the wearable device includes a number of unverified transactions or a value of unverified transactions, wherein the stored data at the issuer are reset based on successful verification of the user, is necessary for {communicating} with the issuer to request authorization of the second payment request, including user verification data. 
Accordingly, the claimed invention is directed to an improvement in technology for the verification and authorization of a payment request, including user verification data—not, merely an abstract idea. Accordingly, because claims 1, 10, 15 (and claims dependent therefrom) are directed to more than just the abstract idea itself, claims 1-2, 5, 8-11, 15-16,18-19 and 21 are patent eligible. 
Furthermore, regarding the 103 rejections, the prior art fails to teach or render obvious the limitations of the independent claims. As described above using amended claim 15 for illustrative purposes, Applicant has claimed:

A computer readable storage medium comprising computer executable instructions which, when executed by a processor, direct the processor to: 
receive a first payment request for a transaction from a wearable device at a point of sale device that does not maintain an internal counter for unverified transactions; 
communicate with an issuer to request authorization of the first payment request; 
receive an indication of refusal of the first payment request for the transaction from the issuer, wherein the indication of refusal of the first payment request for the transaction is provided by the issuer when verification of a user is required, 
wherein the issuer determines that verification of the user is required based on a comparison of data stored at the issuer relating to the wearable device and a threshold, 
wherein the stored data at the issuer relating to the wearable device includes a number of unverified transactions or a value of unverified transactions, wherein the stored data at the issuer are reset based on successful verification of the user; 
in response to the indication of the refusal of the first payment request, store information related to the wearable device that is associated with the refused transaction, wherein the information related to the wearable device comprises a primary account number (PAN); 
receive a second payment request; determine whether the second payment request is from the wearable device for which information is stored, 
wherein the determining whether the second payment request is from the wearable device for which information is stored comprises checking whether the second payment request comprises the PAN; 
request verification from a user if it is determined that the second payment request is from the wearable device for which the information of the PAN is stored; 
receive verification information from the user; and MCI-008EP-US-Response46Docket No. MCI-008EP-USSerial No. 16/110,109
communicate with the issuer to request authorization of the second payment request, including user verification data.

The following prior art of reference are deemed most relevant to the allowed claim(s):
Simakov (U.S. Pub. No. 20150371233A1 is pertinent because Novel features to be used in a proxy card payment system include a real-time request to override a declined transaction or to select a different financial account and the insertion of user identification information into the transaction approval message sent to the merchant. A payment request is forwarded to the payment system, which maintains the proxy card account and determines whether the transaction violates a user-defined rule. If the transaction is declined by the issuer that maintains the financial account, or the payment system for violation of a user-defined rule, the payment system sends a real-time message to the user. The user is prompted to override the rule causing the transaction to be declined or to select a new account to process the transaction. Once the payment system receives authorization for the transaction, it inserts the user identification information in an approval message before transmitting the approval to the merchant.
Powell (U.S. Pub No. 20160094991 A1) is pertinent because if uses a method and system for provisioning access data in a second application on a mobile device using a first application on the mobile device. Authentication data may be input into the first application, and an authentication code may be requested from a remote server. The authentication code may include access data to be provisioned, in encrypted form. After the authentication code is received by the first application in the mobile device, it can pass the authentication code to a second application that initiates an access data provisioning process.
Sheets (US 20130232073 A1) is pertinent because it provides strong user authentication on a trusted consumer device without requiring the user to go through a formal registration process with the issuer or payment processing network. Certain embodiments allow the use of any biometric technology (e.g., fingerprint scan, iris scan, voice recognition, etc.) supported by their consumer device (e.g., smart phone, tablet computer) to authenticate the user. Additionally, the consumer device provides unforgeable evidence of the biometric match in the form of a biometric digital artifact to provide proof to a payment processing network that the match occurred. The payment processing network maintains a history of these authenticated transactions and biometric digital artifacts and as more and more non-fraudulent authenticated transactions occur over time, a higher level of trust (i.e., lower risk) is associated with the consumer device, biometric registration process, and the user.
Nidamanuri (US 20170124570 A1) is pertinent because financial transaction to be automatically confirmed based on a similarity of factors between financial transactions. A previous case action may be used for a decision of confirming a financial transaction. A first request for authorization of a first financial transaction is received from a financial transaction processing computing device. One or more parameters associated with a cardholder account are identified, and it is determined, at a transaction score device, whether to approve the first request for authorization based on the one or more identified parameters. On condition that the first request for authorization is approved, the one or more parameters are updated based on one or more first factors associated with the first financial transaction such that a second request for authorization of a second financial transaction is analyzable based on the one or more updated parameters.
CARPREAU (US 20190066091 A1) is pertinent because a payment system is disclosed including a point of sale device and an issuer. A payment device can be used to initiate a first payment request with a contactless reader. The first payment request is transmitted to an issuer. If the issuer refuses the payment request, then the point of sale device stores information related to the payment device (such as the Primary Account Number) in a storage unit. When a second payment request is received from the payment device the point of sale device can check whether information related to the payment device matches the information stored in the storage unit. If a match is found, then the point of sale device can request verification from a user by way of a user verification unit.
Altenhofen (US 20190156330 A1) is pertinent because receiving, by an access device and from a communication device operated by a user, credential data. The method additionally includes simultaneously transmitting, by the access device, the received credential data in an authorization request message to a server computer and initiating, by the access device, an offline data authentication (ODA) process using the received credential data. The method further includes, in response to receiving, by the access device and from the server computer, an authorization response message within a predetermined period of time after transmitting the credential data in the authorization request message to the server computer, determining whether to grant or deny the user access to a resource based on the received authorization response message, otherwise determining whether to grant or deny the user access to the resource based on a result of the ODA process. 
NICOLAS (GB 2533333 A) from IDS discloses systems and methods for authorizing electronic payment transactions, and in particular, but not exclusively to authorizing contactless payment transactions made at point of sales using a payment device 100.
Cueli  (US PG PUB 2013/0024289) discloses an override trigger for a payment authorization request.
Scragg (US PG PUB 2011/0016052) discloses rules to trigger fraud indication including the amount of authorizations, and the amount of unverified deposits.
Simakov (US 8,401,904) discloses overriding rules for a declined payment transaction including first and second payment requests.

Accordingly, claims 1-2, 5, 8-11, 15-16,18-19 and 21 are allowed because the references individually and in combination, as discussed above, and being the closest prior art of record, fail to teach or render obvious the claim limitations.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER BENNETT whose telephone number is (303) 297-4316.  The examiner can normally be reached on 10:00AM to 6:00PM (MT).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached at (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.M.B./Examiner, Art Unit 3694
/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694